DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/21  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 11-13 and 22-24  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over  Seo et al. US 2019/0297343.
As to claim 1, Seo teaches a method of decoding an image, [abstract; fig. 2] the method comprising: deriving a merge candidate list of a current block by using a candidate list, the candidate list including one or more motion information candidates of one or more blocks decoded before the current block; [abstract; figs. 8-11; ¶ 0069-0073; ¶ 0079-0080; ¶ 0134-0149; ¶ 0186] deriving motion information of the current block by using the merge candidate list; [abstract; figs. 3-11; ¶ 0042-0044; ¶ 0067-0069; ¶ 0109-0127; ¶ 0143-0148; ¶ 0185-0190; ¶ 0208-0214]  and updating the candidate list based on adding the motion information of the current block in the candidate list, wherein the updated candidate list is used for inter prediction of a block to be decoded after the current block.  [abstract; figs. 3-11; ¶ 0042-0044; ¶ 0067-0080; ¶ 0090-0099; ¶ 0109-0127; ¶ 0134-0149; ¶ 0185-0190; ¶ 0208-0214]  
As to claim 11, Seo teaches the limitations of claim 9. Seo teaches wherein when the motion information candidate in the candidate list is different from the merge candidates in the merge candidate list, the motion information candidate in the candidate list is added to the merge candidate list.  [figs. 8-11; ¶ 0043; ¶ 0067-0073; ¶  0079-0080; ¶ 0134-0149]
As to claim 12, Seo teaches the limitations of claim 9. Seo teaches wherein the motion information candidate in the candidate list is added in the merge candidate list after a spatial merge candidate or a temporal merge candidate of the merge candidate list.  [figs. 8-11; ¶ 0134-0149]
As to claim 13, Seo teaches a method of encoding an image, [abstract; fig. 1] the method comprising: deriving a merge candidate list of a current block by using a candidate list, the candidate list including one or more motion information candidates of one or more blocks encoded before the current block; [abstract; figs. 8-11; fig. 12; ¶ 0035-0053; ¶ 0067-0073; ¶ 0079-0080; ¶ 0134-0149; ¶ 0151-0181] deriving motion information of the current block by using the merge candidate list; [abstract; figs. 3-11¶ 0042-0044; ¶ 0067-0069; ¶ 0079-0092; ¶ 0109-0127; ¶ 0143-0148; ¶ 0151-0182] and updating the candidate list based on adding the motion information of the current block, wherein the updated candidate list is used for inter prediction of a block to be encoded after the current block.  [abstract; figs. 3-11; ¶ 0042-0044; ¶ 0067-0080; ¶ 0090-0099; ¶ 0109-0127; ¶ 0134-0149; ¶ 0151-0182]
As to claim 22, Seo teaches the limitations of claim 19. Seo teaches wherein when the motion information candidate in the candidate list is different from the merge candidates in the merge candidate list, the motion information candidate in the candidate list is added to the merge candidate list.  [figs. 8-11; ¶ 0043; ¶ 0067-0073; ¶  0079-0080; ¶ 0134-0149]
As to claim 23, Seo teaches the limitations of claim 19. Seo teaches wherein the motion information candidate in the candidate list is added in the merge candidate list after a spatial merge candidate or a temporal merge candidate of the merge candidate list.  [figs. 8-11; ¶ 0134-0149]
As to claim 24, Seo teaches a non-transitory computer-readable recording medium storing a bitstream formed by a method of encoding a video, [abstract; fig. 1; ¶ 0222] the method comprising: deriving a merge candidate list of a current block by using a candidate list, the candidate list including one or more motion information candidates of one or more blocks encoded before the current block; [abstract; figs. 8-11; fig. 12; ¶ 0035-0053; ¶ 0067-0073; ¶ 0079-0080; ¶ 0134-0149; ¶ 0151-0181] deriving motion information of the current block by using the merge candidate list; [abstract; figs. 3-11; ¶ 0042-0044; ¶ 0067-0069; ¶ 0079-0092; ¶ 0109-0127; ¶ 0143-0148; ¶ 0151-0182] and updating the candidate list based on the motion information of the current block, wherein the updated candidate list is used for inter prediction of a block to be encoded after the current block.  [abstract; figs. 3-11; ¶ 0042-0044; ¶ 0067-0080; ¶ 0090-0099; ¶ 0109-0127; ¶ 0134-0149; ¶ 0151-0182] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3-7, 9, 15-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Seo et al. US 2019/0297343 in view Yang et al., Description of Core Experiment 4 (CE4): Inter Prediction and Motion Vector Coding, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-K1024 v4, 11th Meeting, Ljubljana, SI, 18 July 2018, pp. 1-44.
As to claim 3, Seo teaches the limitations of claim 1. 
Seo does not explicitly teach wherein the current block and the one or more blocks decoded before the current block are in the same coding tree unit (CTU) row. 
Yang wherein the current block and the one or more blocks decoded before the current block are in the same coding tree unit (CTU) row. [pg. 31, 4.3.8.2 Additional temporal candidates]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 4, Seo teaches the limitations of claim 1. 
Seo does not explicitly teach wherein only when an affine mode and a subblock-based temporal motion vector derivation mode are not applied to the current block, the motion information of the current block is added in the candidate list.  
Yang teaches wherein only when an affine mode and a subblock-based temporal motion vector derivation mode are not applied to the current block, the motion information of the current block is added in the candidate list. [pg. 18, 2.3.7 Separate merge candidate list for sub-block modes] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 15, The meth Seo teaches the limitations od of claim 13.
Seo does not explicitly teach wherein the current block and the one or more blocks encoded before the current block are in the same coding tree unit (CTU) row.  
Yang wherein the current block and the one or more blocks encoded before the current block are in the same coding tree unit (CTU) row.   [pg. 31, 4.3.8.2 Additional temporal candidates]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.

As to claim 16, Seo teaches the limitations of claim 13. 
Seo does not explicitly teach wherein only when an affine mode and a subblock-based temporal motion vector derivation mode are not applied to the current block, the motion information of the current block is added in the candidate list.  
Yang teaches wherein only when an affine mode and a subblock-based temporal motion vector derivation mode are not applied to the current block, the motion information of the current block is added in the candidate list.   [pg. 18, 2.3.7 Separate merge candidate list for sub-block modes] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 5, Seo teaches the limitations of claim 1. 
Seo does not explicitly teach wherein the updating of the candidate list deleting a motion information candidate that is located in a first position in the candidate list, when a number of the one or more motion information candidates included in the candidate list is a preset value, adding the motion information of the current block as a motion information candidate to the candidate list.
Yang teaches wherein the updating of the candidate list deleting a motion information candidate that is located in a first position in the candidate list, when a number of the one or more motion information candidates included in the candidate list is a preset value, adding the motion information of the current block as a motion information candidate to the candidate list. [pg. 32, 4.3.10 modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 6, Seo teaches the limitations of claim 1. 
Seo does not explicitly teach wherein when the motion information of the current block is already included in the candidate list,  the motion information of the current block is not added  to the candidate list.
Yang teaches wherein when the motion information of the current block is already included in the candidate list,  the motion information of the current block is not added  to the candidate list. [pg. 32, 4.3.9 History-based Motion Vector Prediction - 4.3.10 Modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 7, Seo teaches the limitations of claim 1. 
Seo does not explicitly teach wherein a maximum number of the one or more motion information candidates in the candidate list is preset.  
Yang teaches wherein a maximum number of the one or more motion information candidates in the candidate list is preset.  [pg. 32, 4.3.10 modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 9, Seo teaches the limitations of claim 1. 
Seo does not explicitly teach wherein the deriving of the merge candidate list includes: comparing a motion information candidate included in the candidate list with merge candidates included in the merge candidate list; and adding the motion information candidate in the candidate list to the merge candidate list based on the comparison.  
Yang teaches wherein the deriving of the merge candidate list includes: comparing a motion information candidate included in the candidate list with merge candidates included in the merge candidate list; and adding the motion information candidate in the candidate list to the merge candidate list based on the comparison.  [pg. 32, 4.3.10 Modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 17, Seo teaches the limitations of claim 13. 
Seo does not explicitly teach wherein the updating of the candidate list includes: deleting a motion information candidate that is located in a first position in the candidate list, when a number of the one or more motion information candidates included in the candidate list is a preset value, and adding the motion information of the current block to the candidate list.  
Yang teaches wherein the wherein the updating of the candidate list includes: deleting a motion information candidate that is located in a first position in the candidate list, when a number of the one or more motion information candidates included in the candidate list is a preset value, and adding the motion information of the current block to the candidate list.   [pg. 32, 4.3.10 modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 18, Seo teaches the limitations of claim 13.
Seo does not explicitly teach wherein the motion information of the current block is already included in the  candidate list,  the motion information of the current block is not added to the candidate list.
Yang teaches wherein the motion information of the current block is already included in the  candidate list,  the motion information of the current block is not added to the candidate list. [pg. 32, 4.3.9 History-based Motion Vector Prediction - 4.3.10 Modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 19, Seo teaches the limitations of claim 13. 
Seo does not explicitly teach wherein the deriving of the merge candidate list includes: comparing a motion information candidate included in the candidate list with motion information merge candidates included in the merge candidate list; and adding the motion information candidate included in the candidate list to the merge candidate list based on the comparison.  
Yang teaches wherein the deriving of the merge candidate list includes: comparing a motion information candidate included in the candidate list with motion information merge candidates included in the merge candidate list; and adding the motion information candidate included in the candidate list to the merge candidate list based on the comparison.  [pg. 32, 4.3.10 Modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.
As to claim 21, Seo teaches the limitations of claim 13. 
Seo does not explicitly teach wherein a maximum number of the one or more motion information candidates in the candidate list is preset.  
Yang teaches wherein a maximum number of the one or more motion information candidates in the candidate list is preset.  [pg. 32, 4.3.10 modified merge candidate list]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Yang with the teachings of Seo for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Yang in order to improve the similar device (apparatus, method, or product) of Seo in the same way and yield the predictable result of improved coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483